 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                WESTERN DIVISION
10
     _________________________________
11                                         )        No. LA CV 17-05448-VBF-DFM
     HARRY SCOTT REYNOLDS,                 )
12                                         )        ORDER
                          Plaintiff,       )
13                                         )        Adopting Report & Recommendation:
                 v.                        )
14                                         )
     NANCY A. BERRYHILL                    )        Affirming Commissioner’s Decision;
15   (Deputy Commissioner of Operations, )          Dismissing the Action With Prejudice;
     performing duties not reserved to the )
16   Commissioner of Social Security),     )        Directing Entry of Final Judgment;
                                           )        Terminating the Action (JS-6)
17                      Defendant.         )
     _________________________________
18
19         The United States Magistrate Judge issued a Report and Recommendation
20   (“R&R”) on October 19, 2019, see CM/ECF Document (“Doc”) 20, and the
21   accompanying Notice of Filing R&R (Doc 19) advised the parties that any objections
22   had to be filed no later than November 8, 2018. The parties did not file objections,
23   and Fed. R. Civ. P. 72(b)(3) requires de novo review only of those parts of an R&R
24   to which a party has timely objected. See Khan v. Langford, 2018 WL 1271204, *1
25   (C.D. Cal. Mar. 8, 2018) (citing, inter alia, US v. Reyna-Tapia, 328 F.3d 1114, 1121
26   (9th Cir. 2003) (en banc)). But the Advisory Committee Notes to Fed. R. Civ. P. 72(b)
27
28                                            -1-
 1   recommend that when no timely objection is filed, the Court should review the R&R
 2   “for clear error on the face of the record.” Juarez, 2016 WL 2908238 at *2 (cite
 3   omitted); accord Douglass v. USAA, 79 F.3d 1415, 1420 (5th Cir. 1996) (en banc);
 4   Benitez v. Parmer, 654 F. App’x 502, 503 (2d Cir. 2016) (citing, inter alia, Adv.
 5   Comm. Notes to 1983 Am. of Fed. R. Civ. P. 72(b)). On de novo or clear-error
 6   review, the Court finds no defect in the R&R. Accordingly, the Court will accept the
 7   Magistrate Judge’s findings and conclusions and implement his recommendation.
 8
 9                                        ORDER
10         The Report and Recommendation [Doc # 20] is ADOPTED.
11         The decision of the Commissioner of Social Security is AFFIRMED.
12         This action is DISMISSED with prejudice.
13         As required by Fed. R. Civ. P. 58(a), judgment will be a separate document.
14         The case SHALL BE TERMINATED and closed (JS-6).
15         IT IS SO ORDERED.
16
17   Dated: January 15, 2019
                                                   _____________________________
18                                                 Honorable Valerie Baker Fairbank
19                                                 Senior United States District Judge
20
21
22
23
24
25
26
27
28                                           -2-
